Exhibit 99.1 For Immediate Release GEORGIA-CAROLINA BANCSHARES ANNOUNCES ANOTHER STRONG EARNINGS YEAR & QUARTERLY CASH DIVIDEND January 30, 2014 Augusta, Georgia Georgia-Carolina Bancshares, Inc. (GECR) (the “Company”), parent company of First Bank of Georgia, today reported net income of $6,204,000, or $1.73 per diluted common share, for the year ended December 31, 2013. Remer Y. Brinson III, President & CEO of the Company stated, “We are very pleased to report another very strong earnings performance for 2013, similar to our record year in 2012. The 2013 earnings represent a 1.26% return on average assets and a 10.68% return on average equity. While slightly below the $6,621,000, or $1.84 per diluted common share, earned in 2012, we are very pleased with our 2013 results.” Brinson continued, “2013 has been a year of transition as we’ve seen a continued gradual improvement in the economy and in loan demand. Traditional bank loan demand has increased during the second half of the year, while conventional mortgage loan demand declined somewhat during the period following a robust 2012 and early 2013. Loans, excluding loans held for sale, grew 3.3% this year to $275 million, while core deposits grew 7.9% to $267 million during the year. Loans held for sale declined 35% to $31 million, while total assets increased 2% since December 31, 2012 to $516,498,000.” Net income for the quarter ended December 31, 2013 totaled $935,000, or $.26 per diluted common share, compared to $1,392,000, or $.39 per diluted common share, for the quarter ended December 31, 2012. Brinson reported, “Asset quality continues to improve as reflected by total non-performing assets declining from 1.93% of assets to 1.32% of assets during the year. In addition, recoveries exceeded charge offs during the year, resulting in a net recovery of 0.54% of average loans during the year.” First Bank of Georgia also opened its seventh branch office in Evans, Georgia, during the second quarter of 2013. Georgia-Carolina Bancshares’ Board of Directors declared a quarterly cash dividend of $0.045 per share of common stock payable on February 18, 2014, to shareholders of record as of February 11, 2014. Georgia-Carolina Bancshares’ common stock is quoted on the OTC Bulletin Board under the symbol “GECR”. First Bank of Georgia conducts banking operations through offices in Richmond County (Augusta), Columbia County, (Martinez and Evans) and McDuffie County (Thomson), Georgia and operates mortgage origination offices in Augusta and Savannah, Georgia. This press release may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “anticipates,” “plans” or similar expressions to identify forward-looking statements, and are made on the basis of management’s plans and current analyses of the Company, its business and the industry as a whole. These forward-looking statements are subject to risks and uncertainties, including, but not limited to, economic and market conditions, competition, interest rate sensitivity and exposure to regulatory and legislative changes, and other risks and uncertainties described in the Company’s periodic filings with the Securities and Exchange Commission. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate. Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized. The inclusion of this forward-looking information should not be construed as a representation by the Company or any person that the future events, plans, or expectations contemplated by the Company will be achieved. The Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Balance Sheets (dollars in thousands, except share and per share data) December 31, December 31, (Unaudited) ASSETS Cash and due from banks $ 16,828 $ 30,279 Securities available-for-sale 158,439 132,760 Loans 274,747 265,831 Allowance for loan losses ) ) Loans, net 269,390 259,877 Loans held for sale at fair value 31,298 48,432 Bank-owned life insurance 14,834 10,001 Bank premises and fixed assets 9,512 8,790 Accrued interest receivable 1,854 1,772 Other real estate owned, net of allowance 4,897 5,876 Federal Home Loan Bank stock 1,606 1,865 Other assets 7,840 6,523 Total assets $ 516,498 $ 506,175 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Non-interest bearing $ 76,747 $ 70,880 Interest-bearing: NOW accounts 59,661 57,482 Savings 56,757 64,236 Money market accounts 74,056 54,982 Time deposits of $100,000, and over 97,625 111,537 Other time deposits 54,859 57,839 Total deposits 419,705 416,956 Federal Home Loan Bank and other borrowings 22,200 25,028 Repurchase agreements 12,111 3,333 Other liabilities 5,593 4,533 Total liabilities 459,609 449,850 Shareholders' equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,572,204 and 3,528,296 shares issued and outstanding 4 4 Additional paid-in-capital 16,192 15,687 Retained earnings 44,758 39,177 Accumulated other comprehensive income/(loss) ) 1,457 Total shareholders' equity 56,889 56,325 Total liabilities and shareholders' equity $ 516,498 $ 506,175 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (dollars in thousands, except per share amounts) Three Months Ended Twelve Months Ended December 31, December 31, Interest income Interest and fees on loans $ 3,812 $ 4,265 $ 15,277 $ 18,019 Interest on taxable securities 688 504 2,472 2,046 Interest on nontaxable securities 150 104 536 439 Interest on Federal funds sold and other interest 5 14 47 65 Total interest income 4,655 4,887 18,332 20,569 Interest expense Interest on time deposits of $100,000 or more 228 325 1,029 1,600 Interest on other deposits 248 315 1,059 1,403 Interest on funds purchased and other borrowings 13 9 27 679 Total interest expense 489 649 2,115 3,682 Net interest income 4,166 4,238 16,217 16,887 Provision for loan losses ) Net interest income after provision for loan losses 4,408 4,544 18,246 17,492 Noninterest income Service charges on deposits 392 410 1,567 1,524 Mortgage banking activities 1,763 2,652 8,225 11,376 Gain on sale of other real estate 50 24 231 40 Gain/(loss) on sale of securities - ) 91 ) Other income/loss 405 443 2,790 1,818 Total noninterest income 2,610 3,413 12,904 14,653 Noninterest expense Salaries and employee benefits 3,189 2,978 12,853 12,329 Occupancy expenses 383 388 1,505 1,556 Other real estate expenses 601 875 1,654 2,284 Other expenses 1,579 2,082 6,454 6,692 Total noninterest expense 5,752 6,323 22,466 22,861 Income before income taxes 1,266 1,634 8,684 9,284 Income tax expense 331 242 2,480 2,663 Net income $ 935 $ 1,392 $ 6,204 $ 6,621 Net income per share of common stock Basic $ 0.26 $ 0.39 $ 1.74 $ 1.84 Diluted $ 0.26 $ 0.39 $ 1.73 $ 1.84 Dividends per share of common stock $ 0.045 $ 0.040 $ 0.175 $ 0.120
